Citation Nr: 1206187	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, and the Veteran's daughter


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active service from June 1952 to December 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of September 19, 2006.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In May 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been objective shown to be manifested by no more than bilateral Level I hearing acuity.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.85, Diagnostic Code 6100 (2011).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a),  must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In reviewing the evaluation of the Veteran's bilateral hearing loss disability, the Board observes that VA issued several VCAA notices to the Veteran including a November 2006 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The November 2006 VCAA notice was issued to the Veteran prior to the February 2007 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge.  The hearing transcript is of record.  The Veteran was afforded a VA audiological examination for compensation purposes.  The examination report is of record.  In May 2010, the Board remanded the Veteran's appeal so that he could be scheduled for an additional VA audiological examination.  The Veteran was scheduled for the requested examination.  Unfortunately, he failed to report for the evaluation.  The record reflects the Veteran was provided notice of the scheduled VA examination at his last known address of record.  VA's subsequent attempts to contact the Veteran by telephone were unsuccessful.  The Court has held that VA's duty to assist the Veteran in the proper development of his case is "not always a one-way street" and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2011); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

All relevant facts have been developed to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

An August 2006 audiological evaluation from A. Musani, M.D., states that the Veteran was diagnosed with mild to severe bilateral sensorineural hearing loss disability secondary to his inservice noise exposure.  In February 2007, the RO established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of September 19, 2006.  

III.  Evaluation 

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Disability evaluations for bilateral defective hearing range from noncompensable to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  Specifically, "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test."  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. T he evaluations derived from the rating schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86 (2011).  That regulation states that: 

  (a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

  (b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At an April 2007 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
30
40
LEFT

30
20
40
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The Veteran was diagnosed with moderate bilateral high frequency sensorineural hearing loss disability.  He was fitted for bilateral hearing aids.  

In his August 2007 notice of disagreement, the Veteran advanced that he had been given bilateral hearing aids.  He believed that a minimum 20 percent evaluation was warranted for his bilateral hearing loss disability.  
 
At a September 2007 VA examination for compensation purposes notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
35
35
45
LEFT

25
25
35
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  

In his January 2008 Appeal to the Board (VA Form 9), the Veteran advanced that a compensable evaluation was warranted for his bilateral hearing loss disability as the disorder necessitated the use of prescribed hearing aids.  In an undated written statement received in September 2008, the Veteran conveyed that his service-connected hearing loss disability prevented him from following conversations and required him to turn up the sound on his television.  

At the April 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran testified that his bilateral hearing loss disability impaired his ability to participate in conversations with fellow employees, his family, and other individuals and necessitated that he turn up the sound on his television.  The Veteran's spouse and daughter testified that it was difficult to engage the Veteran in conversations due to his hearing loss disability.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran's bilateral hearing loss disability has been objectively shown to be productive of no more than bilateral Level I auditory acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  The Veteran's bilateral hearing loss disability has not been shown to be manifested by an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (2011).  

The Veteran asserts that a compensable evaluation is warranted for his bilateral hearing loss disability as it is productive of significant impairment of his ability to follow conversations and necessitates the use of hearing aids.  While acknowledging that the Veteran's bilateral hearing loss disability is productive of significant auditory impairment, the Board observes that the clinical record reflects no more than Level I auditory acuity in either ear at any point after service connection was established.  Such findings do not support assignment of a compensable evaluation.  The Veteran's audiometric findings fall squarely within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a compensable schedular evaluation is not warranted for the Veteran's bilateral hearing loss disability at any time during the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected bilateral hearing loss disability under 38 C.F.R. § 3.321(b)(1) (2011).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss disability with the established criteria found in 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.  Accordingly, an initial compensable evaluation for the Veteran's bilateral hearing loss disability is denied.  


ORDER

An initial compensable evaluation for the Veteran's bilateral hearing loss disability is denied.




____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


